NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       DEC 19 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 15-10456

                  Plaintiff-Appellee,             D.C. No. 1:14-cr-00469-HG

   v.
                                                  MEMORANDUM*
 JON DECANO, a.k.a. Jon Darren
 Maglangit,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Hawaii
                     Helen Gillmor, District Judge, Presiding

                          Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Jon Decano appeals from the district court’s judgment and challenges the

140-month sentence imposed following his guilty-plea conviction for conspiracy to

distribute a controlled substance, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 846. We dismiss.

      The government contends that this appeal is barred by a valid appeal waiver.

We review de novo whether a defendant has waived his right to appeal. See

United States v. Harris, 628 F.3d 1203, 1205 (9th Cir. 2011). The terms of the

appeal waiver in Decano’s plea agreement unambiguously encompass this appeal

of his below-Guidelines sentence. See id. at 1205-06. Decano’s arguments that

the waiver is unenforceable because his sentence is illegal are without merit. First,

the district court did not have to apply U.S.S.G. § 1B1.10 in considering the

government’s motion for a downward departure because that Guideline provision

is not implicated here. See Dillon v. United States, 560 U.S. 817, 819 (2010)

(section 1B1.10 governs 18 U.S.C. § 3582(c)(2) sentence modification

proceedings). Second, Decano’s claim that he received no benefit in exchange for

his guilty plea is belied by the record. Finally, we decline to consider Decano’s

claim that he received ineffective assistance of counsel on direct appeal. See

United States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      DISMISSED.




                                          2                                     15-10456